Citation Nr: 0616463	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  02-18 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for cheilitis 
granulomatosis, evaluated as 10 percent disabling for the 
period April 1, 1993 through October 1, 2001, and as 30 
percent disabling thereafter.  

2.  Entitlement to an increased evaluation for dysthymia, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1980 to March 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1993 and February 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.  

In September 2005, the United States Court of Appeals for 
Veterans Claims (Court) issued an order vacating and 
remanding that portion of a May 2004 Board decision that 
denied an increased evaluation for cheilitis granulomatosis. 


REMAND

In a December 2003 letter, the veteran stated that she was in 
the Vocational Rehabilitation Program.  In the letter she 
also indicated that she attributed her unemployment to her 
"physical appearance, depression, and anxiety."  These 
records have not been associated with the claims folder and 
the Court has directed that they must be obtained.  

Additionally, the January 2002 VCAA notice letter that was 
provided to the veteran in conjunction with her claim for an 
increased evaluation for cheilitis granulomatosis did not 
request or tell her to provide any evidence in her possession 
that pertained to the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a VCAA notice letter 
which specifically requests that she 
submit to VA any evidence or information 
in her possession that pertains to the 
claim for an increased evaluation for 
cheilitis granulomatosis. 

2.  Obtain the veteran's Vocational 
Rehabilitation Program records.   

3.  Thereafter, readjudicate the claims 
and, if the claims on appeal remain 
denied, the veteran and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






